                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

PAMELA HERRINGTON, individually
and on behalf of all other similarly situated persons,
                                                                 OPINION AND ORDER
                            Plaintiffs,
                                                                     11-cv-779-bbc
              v.

WATERSTONE MORTGAGE CORPORATION,

                            Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

       On October 22, 2018, the Court of Appeals for the Seventh Circuit remanded this

case so that this court could determine whether plaintiff Pamela Herrington’s employment

agreement with defendant Waterstone Mortgage Corporation authorized collective

arbitration. Herrington v. Waterstone Mortgage Corp., 907 F.3d 502, 504 (7th Cir. 2018).

On remand, I concluded that the parties’ agreement did not authorize collective arbitration.

I entered an opinion and order vacating the damages and attorney fees that had been

awarded to plaintiff and 175 similarly situated employees in collective arbitration with

defendant. Dkt. #168. On April 29, 2019, I entered judgment, stating that plaintiff’s

individual claims must be resolved through single-plaintiff arbitration. Dkt. #169.

       Now both sides have filed motions seeking to reopen this case. Defendant seeks an

order clarifying that because the collective arbitration award was vacated, plaintiff’s claims

must proceed in a new arbitration proceeding in Wisconsin. Dkt. #175. Defendant also

seeks an order enjoining arbitration proceedings scheduled for November 18, 2019 before


                                              1
Arbitrator George Pratt, the former judge for the Court of Appeals for the Second Circuit

who presided over the parties’ previous collective arbitration. Dkt. #179. Plaintiff seeks an

order enjoining defendant from pursuing an arbitration claim for attorney fees incurred

litigating this case after it was remanded. Dkt. #170. Because I conclude that the parties’

questions are not properly before this court, I will deny both motions, but I will grant

defendant’s motion to unseal its motion for a temporary restraining order. Dkt. #182.




                                         OPINION

                      A Defendant’s Motions to Clarify Judgment
                      and Enjoin Arbitration before Arbitrator Pratt

       After this court vacated the collective arbitration award in April 2019, plaintiff

notified the American Arbitration Association of the vacated judgment. She also told the

Association that her individual case remained pending before Arbitrator Pratt. Defendant

objected to any further proceedings before Pratt, arguing that because the former collective

case was over and judgment had been vacated, the parties had to start a new arbitration case

to resolve plaintiff’s individual claims. Defendant argued that the new arbitration case

should be held in Wisconsin, which is the forum specified by the parties’ arbitration

agreement. (The parties had previously stipulated to conducting collective arbitration

proceedings in New York.) The American Arbitration Association referred to Pratt the

question whether he should retain jurisdiction over plaintiff’s individual claims. Pratt

concluded that he still had jurisdiction, and he issued orders setting out the parameters for

resolving plaintiff’s individual claims. He stated that defendant would not be bound by


                                              2
previous stipulations or decisions made in the collective arbitration, but that the parties

could use evidence from the prior proceedings. He also denied defendant’s request to

conduct additional discovery. (Plaintiff had been deposed in the collective arbitration.) He

scheduled the arbitration for November 18, 2019 in New York.

       Defendant contends that plaintiff and Arbitrator Pratt are disregarding this court’s

and the court of appeals’ decisions vacating the collective action award. In particular,

defendant contends that this court necessarily intended that plaintiff would pursue her

individual claims in an entirely new arbitration case and not as a continuation of the now-

vacated collective proceeding before Pratt. Defendant requests that this court issue an order

clarifying the judgment and enjoining the arbitration proceeding scheduled for November

18.

       Defendant has not shown that this court has jurisdiction to enjoin the arbitration

proceeding. Federal courts generally have jurisdiction to determine threshold questions of

arbitrability, such as whether the parties entered into an arbitration agreement, whether they

agreed to class arbitration or whether their agreement covers a particular controversy.

Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S. 63, 68 (2010); Herrington, 907 F.3d at 503. See

also Blue Cross Blue Shield of Massachusetts, Inc. v. BCS Ins. Co., 671 F.3d 635, 639 (7th

Cir. 2011) (“The only question that a court should address before arbitration starts is

whether the parties have agreed to arbitrate at all.”). In this instance, there is no dispute

that the parties entered into an arbitration agreement, that their agreement covers the

plaintiff’s claims and that plaintiff cannot proceed with class or collective arbitration.



                                              3
Defendant’s present objections concern the procedures that Arbitrator Pratt and the

American Arbitration Association have decided to apply to the parties’ arbitration.

Defendant contends that (1) arbitration must proceed in Wisconsin; (2) a new arbitrator

must be appointed; (3) the parties should not be permitted to use discovery from the

collective proceeding; and (4) defendant should be permitted to conduct new discovery.

These are procedural matters that are for the arbitrator to decide, not the court. Blue Cross

Blue Shield, 671 F.3d at 638 (“[J]udges must not intervene in pending arbitration to direct

arbitrators to resolve an issue one way rather than another. Review comes at the beginning

or the end, but not in the middle.”); Trustmark Ins. Co. v. John Hancock Life Ins. Co.

(U.S.A.), 631 F.3d 869, 874 (7th Cir. 2011) (“Arbitrators are entitled to decide for

themselves those procedural questions that arise on the way to a final disposition, including

the preclusive effect (if any) of an earlier award.”).

       Defendant contends that this court has authority to clarify the judgment and decide

these questions under Federal Rule of Civil Procedure 60(a) and the All Writs Act, 28 U.S.C.

§ 1651. However, defendant’s arguments are not persuasive. Rule 60(a) permits a court to

“correct a clerical mistake or a mistake arising from oversight or omission whenever one is

found in a judgment, order, or other part of the record.” Fed. R. Civ. P. 60(a). In this

instance, defendant is not seeking correction of a mistake, oversight or omission in the

judgment. Instead, defendant is asking the court to resolve new questions about arbitration

procedures that were not raised before, were not considered by this court or the court of

appeals and were not part of the judgment. The parties did not raise any issues on appeal



                                               4
regarding the procedures used by the American Arbitration Association for selecting

arbitrators or whether the parties would be able to use the evidence adduced in the collective

arbitration, and the court of appeals did not direct this court to consider such issues on

remand. Therefore, it would be improper under Rule 60(a) to amend the judgment to

include such issues.

       The All Writs Act likewise does not give this court jurisdiction to resolve new

questions about arbitration procedures. That Act gives courts the authority to “issue all writs

necessary or appropriate in aid of their respective jurisdictions and agreeable to the usages

and principles of law.” 28 U.S.C.A. § 1651. It would be improper for this court to issue a

writ or order directing the parties’ arbitration to proceed in a particular forum, before a

particular arbitrator or according to particular procedures, because those issues have never

been before this court. For these reasons, defendant has failed to show that this court has

jurisdiction to consider the questions it raises in its motions. Accordingly, both motions will

be denied.




  B. Plaintiff’s Motion to Enjoin Defendant from Seeking Attorney Fees in Arbitration

       Plaintiff has filed a motion seeking to enjoin an entirely different arbitration

proceeding that defendant initiated to recover attorney fees from plaintiff that defendant

incurred after this case was remanded from the Court of Appeals for the Seventh Circuit.

Defendant contends that it is entitled to recover fees under the terms of the parties’

employment agreement, while plaintiff contends that the court should enjoin the other



                                               5
arbitration because it is barred by the doctrine of claim preclusion and fails for other reasons.

       I must deny plaintiff’s motion because plaintiff has not shown that this court has

jurisdiction over the parties’ dispute. Plaintiff asserts that this court has jurisdiction to

decide the dispute because it concerns a threshold question of arbitrability, but her

arguments are not persuasive.       Plaintiff does not deny that the parties’ employment

agreement authorizes defendant to recover attorney fees and requires that all disputes be

resolved through arbitration. Instead, plaintiff argues that defendant’s claim for attorney

fees should fail under the doctrine of claim preclusion, judicial estoppel, timeliness and

contract interpretation.    These arguments go to the merits of defendant’s request for

attorney fees, not to arbitrability of the fee dispute. Therefore, they are not properly before

this court.




                                            ORDER

       IT IS ORDERED that

       1. Plaintiff Pamela Herrington’s motion to reopen this case and enjoin defendant

Waterstone Mortgage Corporation from pursuing an arbitration claim for attorney fees, dkt.

#170, is DENIED.

       2. Defendant’s motions for clarification of the judgment and to preliminarily enjoin

the November 18, 2019 arbitration proceedings, dkt. #175 and dkt. #179, are DENIED.




                                               6
     3. Defendant’s motion to unseal its motion for a temporary restraining order, dkt.

#182, is GRANTED.


           Entered this 12th day of November, 2019.

                                       BY THE COURT:

                                       /s/
                                       ________________________
                                       BARBARA B. CRABB
                                       District Judge




                                          7
